Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
An inmate was found in his cell with cuts on his face and arm that appeared to have been inflicted with a razor-type weapon. An investigation ensued, during which confidential information was obtained implicating petitioner as the perpetrator of the attack on the inmate. As a result, he was charged in a misbehavior report with assaulting an inmate and possessing a weapon. Petitioner was found guilty of the charges following a tier III disciplinary hearing and the determination was affirmed on administrative appeal. He then commenced this CPLR article 78 proceeding.
We confirm. The misbehavior report, together with the confidential information considered by the Hearing Officer, provide substantial evidence supporting the determination of guilt (see Matter of Reynoso v Fischer, 67 AD3d 1166 [2009], appeal dismissed 14 NY3d 767 [2010]; Matter of Arnold v Fischer, *105760 AD3d 1177, 1177 [2009]). Notwithstanding petitioner’s assertion to the contrary, the Hearing Officer properly ascertained the reliability of the confidential informants through conducting personal interviews with these individuals in camera (see Matter of Perez v Fischer, 89 AD3d 1310, 1311 [2011]; Matter of Pisano v Fischer, 87 AD3d 1247, 1248 [2011]). Furthermore, we find that the misbehavior report was sufficiently detailed to give petitioner notice of the charges to enable him to prepare a defense (see Matter of Davis v Fischer, 78 AD3d 1416 [2010]; Matter of Arnold v Fischer, 60 AD3d at 1177). Contrary to petitioner’s claim, the hearing transcript does not contain gaps that are so significant as to preclude meaningful review (see Matter of Piper v Bezio, 81 AD3d 1049, 1050 [2011]; Matter of Anthony v Fischer, 81 AD3d 1027, 1028 [2011]). We have considered petitioner’s remaining contentions and find them either unpreserved for our review or lacking in merit.
Peters, J.P, Rose, Malone Jr., McCarthy and Garry, JJ, concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.